COXE, District Judge
(orally). I am glad to hear that the district attorney, after an examination of the statute, has reached (he same conclusion regarding this matter that has been entertained by the court from the time this controversy first arose. Unless my attention is called to some authority which I have not yet seen. I shall hold:
1. That the statute directing that Chinese persons shall be brought before the United States commissioners, clothes those, officers with jurisdiction.
2. So far as I have been able to observe, there is not, from the beginning to the end of the legislation on Chinese immigration, a single word which authorizes a judge of the United States courts to refer these cases to the commissioners as referees.
3. That unless the statute gives the United States commissioners jurisdiction, there is no way in which they can acquire jurisdiction.
4. That the United States commissioner at Malone is clothed by law with full authority to hear these cases, but be is not called upon to entertain them in the face of an authoritative declination on the part of the executive officers of the government to pay his lawful fees and disbursements.
5. That the petitioners are entitled to have their cases heard as the law of the United States directs, and unless they are heard on or before April 3d the petitioners will be discharged without further application to this court.